

EXHIBIT 10.1


AMENDMENT NO. 1
TO THE  “INTERNATIONAL DRILLING CONTRACT-LAND”




This “AMENDMENT NO.1 TO THE INTERNATIONAL DRILLING CONTRACT-LAND” (hereinafter
referred to as the “Amendment”) made and entered into as of 7 December, 2008 by
and between :


- ZION OIL & GAS INC., a corporation organized under the laws of State of
Delaware USA having offices at 6510 Abrams Road, Suite 300 Dallas, Texas 75231
USA and 15 Bareket St. North Industrial Park Caesarea, 38900, Israel
(hereinafter referred to as the “Operator”),


- ALADDIN MIDDLE EAST LTD., a corporation organized under the laws of State of
Delaware USA with the offices at 123 South Market, Wichita Kansas 67202 USA and
at Sogutozu Caddesi No: 23 Balgat 06520 Ankara, Turkey (hereinafter referred to
as the “Contractor).


Each of “Operator” and “Contractor” shall hereinafter individually be referred
to as a “Party”, and collectively as the “Parties”.


WHEREAS, Operator and Contractor entered into an International Daywork Drilling
Contract-Land dated September 12, 2008 (hereinafter referred to as the
“Contract”), a Protocol with respect to the Contract dated June 18, 2008 and
Amendment to Protocol dated July 31, 2008.


WHEREAS, the Parties hereto desire to amend the specific matter regarding the
bank letter of credit in the Contract and effect the amendment as necessary,


NOW THEREFORE the Parties hereby agree as follows:


 
1.
DEFINITIONS



All terms in this Amendment shall have the same meaning as in the Contract,
unless otherwise defined in this Amendment.


 
2.
SUBJECT OF THE AMENDMENT



Notwithstanding any other provision of the Contract;


 
a.
The amount of the Bank Letter of Credit which is USD 675,000 (six hundred and
seventy-five thousand United States Dollars) and specified in Article 609 of the
Contract shall be amended as “USD 550,000 (five hundred and fifty thousand
United States Dollars).







Page 1

 
 

--------------------------------------------------------------------------------

 



 
b.
The amount of the Demobilization Fee which is USD 675,000 (six hundred and
seventy-five thousand United States Dollars) and specified in Article 803 of the
Contract shall be amended as 550,000 (Five Hundred and Fifty Thousand United
States dollars).



 
3.
SURVIVAL OF TERMS



Unless otherwise stated in this Amendment, all terms and conditions of the
Contract shall be in full force and effect. The terms and conditions of the
Contract shall prevail in the event of any discrepancy or conflict between this
Amendment and the Contract, unless otherwise agreed in writing mutually by and
between the Parties hereto.


 
4.
ENTIRETY



This Amendment shall constitute an integral part of the Contract, which shall
remain in full force and effect, as amended.




IN WITNESS WHEREOF, Operator and Contractor have caused this Amendment to be
signed in 2 (two) original copies on the day and year first written above, for
and on their behalf by the signatories hereto who have been fully authorized so
to do by Operator and Contractor respectively.
 
ZION OIL & GAS INC. 
(Operator) 
 
   
ALADDIN MIDDLE EAST LTD.
(Contractor)
 
/s/ Richard J. Rinberg
   
/s/ Huseyin Cetin Mumcuoglu
 
By    :   Richard J. Rinberg 
   
By    :  Huseyin Cetin Mumcuoglu
 
Title :    Chief Executive Officer  
   
Title :  General Manager
 

 


Page 2
